DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the action of the 'spring preload feature' as described in the specification. For example, Figures 5 and 6 appear to show ‘oval shaped opening 128’ in contradictory positions. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the specification (including the drawings) fail The written specification fails to provide sufficient explanation or clarification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20200080578-A1), alone.

With regards to claim 1, Seitz discloses a structure for implementing a latching mechanism with a variable preload feature comprising: 
a latch housing (1 Figure 2); 
a latch slide (2 Figure 2); 
a variable spring preload feature (3, 4, 13 Figure 2) internal within the latch housing; and 
said latch housing and latch slide having a standardized outer configuration (Figure 1), and 
Wang is silent on whether said variable spring preload feature is varied to ensure latching mechanism remains latched during use.
However, In re Aller (105 USPQ 233) held that where the general conditions of a claim

skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to select through experimentation a spring of optimal strength to ensure that the latching mechanism remains latched during use.

With regards to claim 2, Wang teaches the structure as recited in claim 1, 
wherein said latch housing (1 Figure 2) and latch slide (2 Figure 2) secure an associated component cassette (5 Figure 13A).

With regards to claim 3, Wang teaches the structure as recited in claim 1.
Wang is silent on whether said spring preload feature (3, 4, 13 Figure 2) is selectively varied to meet requirements of various hardware and loading conditions.
However, In re Aller (105 USPQ 233) held that where the general conditions of a claim
are disclosed in the prior art, discovering the optimum or workable ranges involves only routine
skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to select through experimentation a spring element of optimal strength to meet requirements of various hardware and loading conditions.

With regards to claim 4, Wang teaches the structure as recited in claim 1,
wherein said spring preload feature (3, 4, 13 Figure 2) provides a preload to said latch slide only when said latching mechanism is forward latched position. (‘Forward latched position’ is interpreted to mean a latched position, such as Figure 13A, or any position where the latch mechanism is compressed by a user, such as Figure 13B. Figure 13D shows the case when the latching mechanism is fully extended and a preload force is not applied.)

With regards to claim 5, Wang teaches the structure as recited in claim 1 
wherein load is applied to said latch slide (2 Figure 2) via camming motion when said latching mechanism is closed. (“As can be seen in FIG. 13A, the beveled guide surface 122 allows the actuating retainer 1 to be conveniently pressed into the first object 5”. This camming motion applies force to compress the latch mechanism during the closing process. [PP 0083])

With regards to claim 6. Wang teaches the structure as recited in claim 1 
wherein said variable spring preload feature (3, 4, 13 Figure 2) provides variable latch preload and damping characteristics without changing external housing and latch slide geometry. (Springs of various stiffness can be selected and installed within the common latch housing 1.)

With regards to claim 7, Wang teaches the structure as recited in claim 1 
wherein said variable spring preload feature (3, 4, 13 Figure 2) is incorporated within a single latch housing. (Springs of various stiffness can be selected and installed within the common latch housing 1.)

With regards to claim 8, Wang teaches the structure as recited in claim 1 
(3, 4, 13 Figure 2) enables increased tolerance allowance for the latching mechanism. (Figure 13A shows that the spring preload feature can expand to maintain positive latching force, accommodating increased tolerances for the size of the opening of component 5.)

With regards to claim 9, Wang teaches the structure as recited in claim 1. 
Wang is silent on whether said variable spring preload feature (3, 4, 13 Figure 2) of the latching mechanism is formed of a plastic material.
However, Wang also teaches that the latch slide and latch housing can be made from either plastic or metal material (PP 0078). Therefore, it would have been obvious to one of ordinary skill in the art to make the variable spring preload feature components from plastic. One would have been motivated to make this choice to keep all components the same material and thus prevent excessive wear from metal-on-plastic interaction. 

With regards to claim 10, Wang teaches the structure as recited in claim 1 
wherein said variable spring preload feature of the latching mechanism includes a housing spring insert (4 Figure 2) and a spring stop insert (3 Figure 2).

With regards to claim 11, Wang discloses a method (“As shown in FIG. 13B, by applying a force against the first push section 14, the actuating retainer 1 can be moved to release the retaining section 12 from the first object 5, allowing the second object 6 to separate from the first object 5.” [PP 0078]) for implementing a latching mechanism with a variable preload feature comprising: 
providing a latch housing (1 Figure 2);
providing a latch slide (2 Figure 2); 
providing a variable spring preload feature (3, 4, 13 Figure 2) internal within the latch housing; and 
providing said latch housing and latch slide with a standardized outer configuration (Figure 1). 
Wang is silent on whether said variable spring preload feature is varied based upon hardware and loading conditions.
However, In re Aller (105 USPQ 233) held that where the general conditions of a claim
are disclosed in the prior art, discovering the optimum or workable ranges involves only routine
skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to select through experimentation a spring element of optimal strength to meet requirements of various hardware and loading conditions.
	
With regards to claim 12, Wang teaches the method as recited in claim 11 
wherein providing said variable spring preload feature (3, 4, 13 Figure 2) internal within the latch housing includes providing housing spring insert (4 Figure 2) and a spring stop insert (3 Figure 2) defining said variable spring preload feature.

With regards to claim 13, Wang teaches the method as recited in claim 11. 
(4 Figure 2) and said spring stop insert (3 Figure 2) of a plastic material.
However, Wang also teaches that the latch slide and latch housing can be made from either plastic or metal material. Therefore, it would have been obvious to one of ordinary skill in the art to also make the variable spring preload feature components from plastic. One would have been motivated to make this choice to keep all components the same material and thus prevent excessive wear from metal-on-plastic interaction. 

With regards to claim 14, Wang teaches the method as recited in claim 11 
wherein providing said latch housing (1 Figure 2) includes forming said latch housing of a plastic material (PP 0078).

With regards to claim 15, Wang teaches the method as recited in claim 11 
wherein providing said latch housing includes providing a housing interface member (5 Figure 13A) including a generally centrally located mating flange (the surface of 5 opposite surface 231, Figure 13A).

With regards to claim 16, Wang teaches the method as recited in claim 15 includes latching the latching mechanism with said generally centrally located mating flange (the surface of 5 opposite surface 231, Figure 13A) releasably engaging and retaining a mating end surface (231 Figure 13A) of said latch slide (2 Figure 13A).

(3, 4, 13 Figure 2) without changing external housing and latch slide geometry. (Springs of various stiffness can be selected and installed within the common latch housing 1.)

With regards to claim 18, Wang teaches the method as recited in claim 11 includes applying load to said latch slide (2 Figure 2) via camming motion when the latching mechanism is closed. (“As can be seen in FIG. 13A, the beveled guide surface 122 allows the actuating retainer 1 to be conveniently pressed into the first object 5”. This camming motion applies force to compress the latch mechanism during the closing process. [PP 0083])

With regards to claim 19, Wang teaches the method as recited in claim 11 includes securing an associated component cassette (5 Figure 13A) with said latch housing (1 Figure 2) and latch slide (2 Figure 2).

With regards to claim 20, Wang teaches the method as recited in claim 11. 
Wang is silent on whether said variable spring preload feature (3, 4, 13 Figure 2) is varied based upon hardware and loading conditions.
However, In re Aller (105 USPQ 233) held that where the general conditions of a claim
are disclosed in the prior art, discovering the optimum or workable ranges involves only routine
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20150159412-A1: A similar latching mechanism
US-6227581-B1: A similar latching mechanism
US-10492321-B2: A similar latching mechanism
US-10117350-B2: A similar latching mechanism
JP-H0826719-B2: A similar latching mechanism
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675